DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    KENNETH MICHAEL POLLAK,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D16-1977

                              [ July 13, 2017 ]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Martin County; Lawrence Michael Mirman,
Judge; L.T. Case No. 432003CF000991A.

  Kenneth Michael Pollak, Okeechobee, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and TAYLOR, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.